Citation Nr: 0016334	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  92-16 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to secondary service connection for a kidney 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In an August 1996 decision, the Board denied service 
connection for a kidney disability on a direct basis and on a 
secondary basis.  The veteran appealed the denial of 
entitlement to service connection for a kidney disability on 
a secondary basis to The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter, "the Court").  
On July 23, 1999, the Court vacated and remanded the case to 
the Board for another decision on the issue of entitlement to 
secondary service connection for a kidney disability, taking 
into consideration matters raised in its order.  


FINDINGS OF FACT

1.  The claim of entitlement to secondary service connection 
for a kidney disability is plausible.  

2.  The veteran's kidney disorder is reasonably related to 
the veteran's service connected sarcoidosis.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to secondary service connection 
for a kidney disability is well grounded.  38 U.S.C.A. § 5107 
(West 1991).  

2.  The veteran's kidney disability is proximately due to or 
a result of the service-connected sarcoidosis. 38 U.S.C.A. § 
5107 (West 1991); 38 C.F.R. § 3.310 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999). Moreover, a disease which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected. 38 C.F.R. § 3.310 (1999).  Also, 
the United States Court of Appeals for Veterans Claims has 
held that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
nonservice-connected disability caused by a service connected 
disorder.  Allen V Brown, 7 Vet. App. 430 (1995).  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

A claim for secondary service connection, like all claims, 
must be well-grounded. Reiber v. Brown, 7 Vet. App. 513 
(1995).  Generally, when a veteran contends that his or her 
service-connected disability has caused a new disability, he 
or she must submit competent medical evidence of a causal 
relationship directly between the two disabilities to 
establish a well-grounded claim.  Jones v. Brown, 7 Vet. App. 
134 (1994).  

Considering all the evidence of record, the Board finds that 
the veteran's service connection claim is well grounded.  The 
veteran was granted service connection for sarcoidosis by a 
Board decision in September 1994.  He currently has a kidney 
condition, nephrolithiasis, which was diagnosed in February 
1995.  In addition, a private urologist has associated the 
veteran's service-connected sarcoidosis with his 
kidney disorder by way of a statement offered in December 
1994.  Thus there is sufficient evidence in the record to 
well ground the claim.  

The veteran seeks secondary service connection for a kidney 
disability.  A review of the record shows that the veteran 
was treated in service in March 1968 for left flank pain.  An 
intravenous pyelogram was negative.  The impression was 
possible urinary calculus, passed.  At separation, he gave a 
history of a kidney stone or blood in the urine. On 
examination by VA in December 1968, the veteran gave a 
history of renal colic while in service.  Examination of the 
genitourinary system was normal, and laboratory tests were 
negative.  No kidney disability was diagnosed.  Private 
medical records show a history and treatment for ureteral 
stones beginning in the 1970's.  The veteran was treated by 
Benjamin K. Ward, M. D. beginning in 1981, when the veteran 
reported passing stones in 1968, 1979 and 1980.  It was noted 
that the veteran had sarcoid.  Treatment continued into the 
1990's. In a December 1994 letter, Dr. Ward noted that he had 
been treating the veteran since 1981 for recurring kidney 
stones and that the veteran had sarcoidosis which predisposed 
to this. It was noted that he had been maintained on 
medication for treatment.

In February 1995, the veteran was examined by VA.  A history 
of sarcoidosis and kidney stones was noted. Among the 
diagnostic impressions was nephrolithiasis likely secondary 
to a hypercalcemia with sarcoidosis. It was noted that there 
were no urine or serum work-ups to support this diagnosis.

The veteran was again examined by VA in October 1995, and a 
history of treatment for kidney stones, and continuing 
medicinal maintenance were noted. He denied any current 
voiding problems.  The pertinent diagnostic impression was 
nephrolithiasis, felt secondary to hypercalcemia, potentially 
that of sarcoidosis.  In an addendum to the examination 
report, the examiner noted that the veteran's claims file had 
been reviewed, and laboratory tests were performed.  It was 
noted that the 

veteran was currently taking hydrochlorothiazide which after 
reviewing the clinical tests, seemed effective in lowering 
his calcium levels and thus reducing the incidence of stones.  
The examiner stated that the relationship of sarcoidosis to 
hypercalcemia did in fact occur, that at this time there was 
no way to tell whether the veteran's calcium was having a 
direct effect on his previous stones, and that the examiner 
assumed that this related to idiopathic hypercalcemia with 
the hydrochlorothiazide being effective.  It was also pointed 
out that the veteran was probably on medication for 
idiopathic hypercalcemia with subsequent stones, and that he 
would need discontinuation of his medication to ascertain 
whether it would increase his calcium levels with subsequent 
stone development. It was reported that the history given 
according to the veteran's chart did not indicate that the 
veteran's present problem was secondary to sarcoid or that 
during the course of his military training exacerbated it. 
The examiner stated that the veteran had idiopathic 
hypercalcemia with secondary kidney stones effectively being 
treated by hydrochlorothiazide.

The Board has reviewed the medical evidence and finds that 
the record as a whole reasonably supports a finding that 
secondary service connection is warranted.  It is noted that 
a private physician who has been treating the veteran since 
1981 for kidney stones opined that the veteran's sarcoidosis 
was predisposed to this.  In addition a VA examiner noted in 
February 1995 that the nephrolithiasis was likely secondary 
to a hypercalcemia with sarcoidosis.  The Board notes that 
this opinion was qualified in that the examiner noted that no 
blood or urine tests were conducted.  Finally a VA examiner 
in October 1995 diagnosed nephrolithiasis, felt secondary to 
hypercalcemia, potentially that of sarcoidosis.  In an 
addendum however, the examiner reported that the history 
given according to the veteran's chart did not indicate that 
the veteran's present problem was secondary to sarcoid or 
that during the course of his military training exacerbated 
it. 

While the evidence is not unequivocal, the medical reports 
suggest an etiological relationship between the veteran's 
service-connected disability and his kidney disability.  In 
the absence of specific evidence to the contrary, the Board 
finds that the veteran's kidney disability has been medically 
associated with his service connected sarcoidosis.  Thus, the 
Board finds that resolving reasonable doubt in the veteran's 
favor, he is reasonably entitled to service connection for a 
kidney disability as secondary to his service-connected 
disability. 38 C.F.R. § 3.310 (1999).


ORDER

Secondary service connection for a kidney disability is 
granted.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

